Citation Nr: 1201887	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  10-27 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an extraschedular evaluation for service-connected chronic, bilateral orchialgia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1995 to August 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In November 2010, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In this case and as noted in a prior Board decision, the Veteran has elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  See ECA Agreement and Waiver of Rights, dated July 28, 2009.  The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods, and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.  The case has been processed under regulations governing the ECA.  See 38 C.F.R. §§ 20.1500-20.1510 (2011).

This matter was previously before the Board in March 2011.  In that decision, the Board denied the claim for an increased rating on a schedular basis and remanded the issue of entitlement to an extraschedular evaluation for referral to the Director of Compensation and Pension Service.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Pursuant to a Board Remand during this appeal and the provisions of 38 C.F.R.  § 3.321(b)(1), the VA Director of Compensation and Pension Service denied an extraschedular rating for the Veteran's service-connected chronic, bilateral orchialgia.

2.  The evidence of record reflects that the Veteran's service-connected chronic, bilateral orchialgia results in an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent disabling, but not higher, for chronic, bilateral orchialgia have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  §§ 3.102, 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veteran has been awarded total disability based upon individual unemployability (TDIU) (a 100% disability rating) as a result of his service-connected disabilities, to include his chronic, bilateral orchialgia.  In this regard, the undersigned has made clear that the Veteran cannot receive more than a 100% disability evaluation (for example, the Veteran cannot receive a 110% or 120% disability evaluation).  However, as the Veteran has not withdrawn his appeal and wishes to proceed in this matter, the Board has an obligation to correctly evaluate the disability.

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, service connection was established for chronic, bilateral orchialgia in a February 1999 rating decision with an assignment of a 30 percent disability rating, the maximum evaluation allowed under the applicable rating criteria.  See 38 C.F.R. §§ 4.115a and 4.115b.  

In March 2011, the Board denied the claim for an increased rating on a schedular basis.  However, as mentioned above, VA regulations provide that, to accord justice, a rating may be assigned outside of the rating schedule if certain conditions are met.  38 C.F.R. § 3.321(b).

The Board is an appellate body.  See 38 U.S.C.A. § 7104 .  As such, the U.S. Court of Appeals for Veteran's Claims (Court) has held that the Board does not have authority to assign an extraschedular evaluation in the first instance.  Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996).  That authority has been delegated by the Secretary to the Director, Compensation and Pension Service, who is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).

Pursuant to the Board's March 2011 Remand, the RO referred this matter for extraschedular consideration to the Director Compensation and Pension Service.  In a May 2011 writing, the Director Compensation and Pension service determined that an extraschedular rating was not warranted in this case.

Statute provides that the Secretary of Veterans Affairs shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to Veterans or their dependents.  38 U.S.C.A.  § 511(a).  All questions, in a matter which under § 511(a) of Title 38 is subject to a decision by the Secretary, shall be subject to one review on appeal to the Secretary.  38 U.S.C.A. § 7104(a).  Final decision on such appeals shall be made by the Board.  Id.

The Veteran has perfected an appeal to the Board of the rating assigned for his service-connected chronic, bilateral orchialgia.  The question of whether an extraschedular rating is warranted for the Veteran's chronic, bilateral orchialgia has been subject to a decision by the agency of original jurisdiction.  Hence, the Board has appellate jurisdiction to review the matter and decide whether an extraschedular rating is warranted.

In deciding the Veteran's increased evaluation claim, the Board must consider the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

In an August 2009 statement from "K.W.," with whom the Veteran has a relationship, she stated that the Veteran is in a constant state of pain, which is so severe that it is difficult for him to get out of bed on most mornings.  She indicated that when the Veteran does get out of bed, he is frequently nauseous and becomes physically ill from the severity of his pain.  K.W. noted that the Veteran's pain has affected his appetite and he rarely eats, consuming only one meal a day.  The lack of an appetite, she stated, has had an impact on his physical appearance and he is very thin.  In addition, K.W. indicated that the Veteran's pain resulting from his bilateral orchialgia has had an impact on their intimacy.

Also, in August 2009, the Veteran's former spouse, "M.C.,"submitted a statement to the RO. M.C. indicated that the Veteran had trouble walking and can sometimes barely get around without a cane.  She noted that he cannot work and is having a hard time functioning through the day.

Of significance, the Veteran provided testimony in a personal hearing before the undersigned in November 2010.  He stated that he cannot walk long distances and sitting comfortably is difficult.  The Veteran also noted that he gets approximately three to four hours of sleep per night.  Hearing transcript at 3.

Upon questioning by the undersigned, the Veteran testified that he can walk approximately 30 feet before he has to sit down.  He uses a walker or a cane to ambulate.  If he does not use either a walker or a cane, the Veteran stated that he usually falls down and cannot stand up on his own.  Id. at 5.  In addition, the Veteran testified that he can only stand for two or three minutes before needing to sit down.  Id.  

The Board notes that a layperson, such as the Veteran, K.W., and M.C., is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran, K.W., and M.C., are competent to testify that the Veteran suffered from pain and that the pain resulted in ambulatory difficulties, lack of sleep, loss of appetite, impact on intimacy, and impairment of daily functioning.  Furthermore, the Board finds that these statements are credible as they are consistent throughout the VA outpatient treatment records and VA examination reports.

This evidence tends to show that the Veteran's chronic, bilateral orchialgia results in difficulties in ambulation, sleep, appetite, weight control, relationship intimacy, and daily functioning not necessarily contemplated by the rating schedule.  Hence, a rating higher than that contemplated by the rating schedule is warranted.

While the rating schedule sets out relatively objective criteria for rating orchialgia (rated by analogy under urinary tract infection), and, in general, for rating most disabilities, there is no similar objective criteria for determining the percentage to be awarded on an extraschedular basis.  Parenthetically, as noted above, the Veteran is already receiving the maximum allowable rating under the applicable schedular criteria (30 percent).  

The guiding principle, as gleaned from 38 C.F.R. § 3.321(b), is that the rating should "accord justice."  Consistent with that principle, the Board has weighed the facts in this case and determined that an evaluation of 50 percent, but no higher, is warranted for the Veteran's chronic, bilateral orchialgia.  This is the full rating to be assigned for this disability.

Essentially, the Board has almost doubled the percentage that is available under the rating schedule for the Veteran's chronic, bilateral orchialgia.  In doing so, the Board has considered that the Veteran's disability does have an exceptionally disabling effect particularly on his abilities to walk, eat, sleep, and maintain his weight.

However, the Board must also note that the Veteran is not entirely impaired by his chronic, bilateral orchialgia, thus warranting a 50 percent rating, but no higher.  Indeed, in the March 2010 VA examination, the examiner noted that the Veteran was able to use stretching exercises, hot water baths, as well as yoga and meditation exercises to help relieve his pain, to an extent.

In this regard, it is important to note that the Veteran already has a TDIU.

Simply stated, the Veteran has severe pain as a result of his chronic, bilateral orchialgia as manifested by the sleep, weight, ambulation, appetite, and intimacy problems, the impact of which causes impairment not foreseen in the general VA rating schedule.

Balancing the effect of the Veteran's exceptional situation and the impact on his daily life against his available options, the Board finds that a 50 percent evaluation accords justice in this case.  In this regard, as noted above, the Veteran is also receiving TDIU, which already contemplates his inability to maintain substantial employment as a result of his service-connected disabilities, to include his chronic, bilateral orchialgia.  To award the Veteran an evaluation higher than 50 percent for his orchialgia would result in overcompensation as the evidence does not reflect that, aside from employability, the Veteran's chronic, bilateral orchialgia completely incapacitates him.

Finally, the Board has reviewed all evidence of record and finds that a rating higher than 50 percent disabling is not warranted for any period of time on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

This decision required application of the reasonable doubt standard.  38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102 (2011).  In other words, the Board has already leaned far in the direction of resolving any reasonable doubt in the Veteran's favor in arriving at an evaluation of 50 percent disabling for his chronic, bilateral orchialgia.  In the Board's opinion, there is no reasonable doubt that a rating higher than 50 percent may be warranted.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim for an increased rating on an extraschedular basis.  Indeed, the Veteran's representative submitted an Informal Hearing Presentation in July 2011 and accurately included the criteria necessary in substantiating a claim for an increased rating on an extraschedular basis.  As such, the Veteran had actual knowledge of the provision governing general rating considerations in exceptional cases and had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

Entitlement to a 50 percent evaluation, but no higher, is granted for the Veteran's chronic, bilateral orchialgia, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


